Exhibit 1st Quarter 2008 • Report to Shareholders •Three months endedJanuary 31, 2008 TD Bank Financial Group Delivers Solid Resultsfor the First Quarter of 2008; Raises Dividend FIRST QUARTER FINANCIAL HIGHLIGHTS, compared with the first quarter a year ago: • Reported1 diluted earnings per share were $1.33, compared with • Adjusted2 diluted earnings per share were $1.45, compared with • Reported net income was $970 million, compared with $921 million. • Adjusted net income was $1,060 million, compared with $1,009 million. FIRST QUARTER ADJUSTMENTS (ITEMS OF NOTE) The first quarter reported diluted earnings per share figures above include the following items of note: • Amortization of intangibles of $75 million after tax (9 cents per share), compared with $83 million after tax (11 cents per share) in the first quarter last year. The $75 million is net of a related tax benefit in the future tax liability of $20 million due to scheduled reductions in the income tax rate. • A gain of $25 million after tax (3 cents per share) due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses, compared with a loss of $5 million after tax (1 cent per share) in the same quarter last year. • The negative impact on the provision for income taxes of the scheduled reductions in the income tax rate, resulting in an offsetting decrease of $20 million (3 cents per share) in the net future tax assets. • Provision for insurance claims of $20 million after tax (3 cents per share) relating to a recent court decision in Alberta3. All dollar amounts are expressed in Canadian currency unless otherwise noted. 1Reported results are prepared in accordance with Canadian generally accepted accounting principles (GAAP). 2Reported and adjusted results referenced in this press release and Report to Shareholders are explained on page 5 under the “How the Bank Reports” section. 3See page 6 for more detail on the Alberta court decision. TORONTO, February 28, 2008 - TD Bank Financial Group (TDBFG) today announced its financial results for the first quarter ended January 31, 2008. Overall results for the quarter reflect solid contributions from each of TDBFG’s four business lines. TDBFG also announced its quarterly dividend will increase two cents to 59 cents, representing an increase of 3.5% per fully paid common share for the quarter ended April 30, 2008. “TD’s first quarter demonstrated the strength of our retail businesses in both Canada and the U.S. while our Wholesale bank performed well relative to the more challenging financial market conditions we’re facing,” said Ed Clark, TD Bank Financial Group President and Chief Executive Officer. “As we’ve said all along, TD is following a strategy that positions us to consistently deliver for our shareholders over the long term, and these results clearly demonstrate that focus is working,” Clark added. TD BANK FINANCIAL GROUP • FIRST QUARTER 2 Page 2 FIRST QUARTER BUSINESS SEGMENT PERFORMANCE Canadian Personal and Commercial Banking TD Canada Trust posted strong earnings of $598 million in the first quarter, up 10% over the same period last year. Increased contributions from real estate secured lending, core banking, and business banking all drove earnings strength in the quarter. The quarter was also defined by robust volume growth across all Canadian Personal and Commercial Banking operating businesses. “Our Canadian Personal and Commercial Bank led the way for us again this quarter, delivering results above our expectations given today’s operating environment,” said Clark. “While we did see revenue growth soften as anticipated, TD Canada Trust maintained a disciplined approach to expense control while reinvesting for the future,” said Clark. “We added more new branches this quarter, and we’re very pleased with the early customer response to our industry-leading branch hours offering,” Clark added. Wealth
